In the

       United States Court of Appeals
                  For the Seventh Circuit
                      ____________________
Nos. 19‐1262 & 19‐1911
UNITED STATES OF AMERICA,
                                                    Plaintiff‐Appellee,
                                  v.

ROBERTA DRAHEIM and TOM LEWIS,
                                              Defendants‐Appellants.
                      ____________________

          Appeals from the United States District Court for the
                     Western District of Wisconsin.
    Nos. 18‐cr‐00058‐1 & 18‐cr‐00058‐6 — William M. Conley, Judge.
                      ____________________

       SUBMITTED APRIL 9, 2020 — DECIDED MAY 7, 2020
                  ____________________

   Before BAUER, FLAUM, and KANNE, Circuit Judges.
    FLAUM, Circuit Judge. Roberta “Mama Bear” Draheim was
a drug dealer in northern Wisconsin. Draheim’s meth conspir‐
acy was her proverbial cub. Between 2016 and 2018, she over‐
saw the shipment of nearly forty packages of multi‐pound

     We have elected to decide this appeal without oral argument as the
briefs and record adequately present the facts and legal arguments. See
Fed. R. App. P. 34(a)(2)(C).
2                                      Nos. 19‐1262 & 19‐1911

quantities of methamphetamine from sources in California to
La Crosse, Wisconsin. During this time, Draheim supervised
at least eleven associates in her traﬃcking organization, in‐
cluding defendant Tom Lewis. Caught up in the conspiracy,
both eventually pleaded guilty to certain narcotics oﬀenses.
    At sentencing, Draheim faced a mandatory‐minimum sen‐
tence of ten years. She argued she qualified for “safety‐valve
relief,” which would have authorized the district court to sen‐
tence her below the mandatory minimum. The court over‐
ruled Draheim’s objection because she was the leader of her
enterprise. Lewis contended that the court should only sen‐
tence him based on his conviction, not any other “relevant
conduct.” The court overruled his objection too.
   Lewis and Draheim now appeal their sentences, maintain‐
ing that the district court’s safety‐valve and relevant‐conduct
decisions are wrong. We aﬃrm the court’s judgment in
Draheim’s case but vacate its judgment as to Lewis and re‐
mand for resentencing.
                       I. Background
    From October 2016 to February 2018, Roberta Draheim
managed a meth conspiracy in northern Wisconsin. She and
her organization were responsible for at least thirty‐eight
packages of methamphetamine (estimated to total a quantity
in multiple pounds) sent from diﬀerent locations in California
to La Crosse, Wisconsin.
    A. Facts
   In Wisconsin, Draheim supervised at least eleven associ‐
ates who traﬃcked meth for her. Her associates called her
“Mama Bear” and accepted shipments on her behalf, sent
money transfers to California, distributed the meth, rented
Nos. 19‐1262 & 19‐1911                                          3

storage lockers, and collected money owed to her. After
Draheim directed an associate to accept a package of meth
from California, for instance, she generally paid that associate
to use his or her home address for future deliveries. In addi‐
tion to her own addresses, Draheim utilized six others in
greater La Crosse. She provided vehicles for her associates to
drive across the area, and she herself drove two diﬀerent cars
for purposes of drug distribution.
    Draheim put one associate in charge of renting storage
lockers in his name, explaining that it was for her family’s pro‐
tection. She used the lockers to stash her meth, and in ex‐
change, receive cash from her customers. On one occasion,
Draheim told an associate that she found a substantial
amount of meth in a locker that she forgot was there. The as‐
sociate laughed, saying that it must be easy to forget when
“you’re dealing with six ‘p’ [pounds] at a time.”
    Draheim’s organization did not have one syndicated pay‐
ment method for the meth. Instead, Draheim used multiple
forms, including Walmart‐to‐Walmart wire transfers, FedEx
shipments, and U.S. Postal Service packages. On top of send‐
ing money in her own name, Draheim ordered her associates
to transfer money in their names for her benefit.
     At certain times, Draheim’s network of traﬃckers in‐
cluded her daughter, who along with her two small children
(Draheim’s grandchildren), lived with Draheim. In August
2017, law enforcement oﬃcers caught Draheim’s daughter fa‐
cilitating a sale of over fifty‐five grams of meth for her mother.
Draheim reluctantly agreed to cooperate with the agents in
their investigation. During her proﬀer interview, however,
Draheim lied to the agents about her supplier and did not dis‐
close other details of her operation. Soon thereafter, Draheim
4                                      Nos. 19‐1262 & 19‐1911

resumed traﬃcking. As a result, the agents monitored her
closely and placed a wiretap on her phone.
    Throughout the conspiracy, the authorities seized several
packages of meth en route to Draheim. In January 2018,
agents seized 323 grams of pure meth from Draheim’s Cali‐
fornia supplier. Subsequently, the supplier got cold feet and
forced Draheim to find a new source. At this time, Draheim
got in touch with Tom Lewis, one of her daughter’s friends
who was recently out of jail but still involved in the “meth
scene.” Draheim needed not only a new distributor for her or‐
ganization, but also a personal dealer she could trust, seeing
that many of her own associates were stealing money from
her. Draheim had done business with Lewis in the past and
knew he had a good relationship with her daughter. She
therefore turned to him for help.
    On January 27, a mere five days after his release, Lewis
agreed with Draheim to purchase just under fifty grams of
meth from a new supplier in California. Draheim told Lewis
that if he gave her $400, she would split the meth evenly with
him. Lewis planned to drop oﬀ the money at Draheim’s
house. She texted him, confirming the deal: “thanks for join‐
ing in with me.” Lewis kept in touch with Draheim about the
package’s status. When it did not show up as expected,
Draheim told Lewis that she was “freaking out.” They appar‐
ently did not know that agents had already seized the pack‐
age, which contained a little over half what they ordered: 28.6
grams of nearly pure meth, or “ice.” Draheim and Lewis con‐
tinued to anxiously wait for a package that would never ar‐
rive.
   On February 4, while still expecting the package, Lewis
and Draheim made a deal for her to drive him somewhere in
Nos. 19‐1262 & 19‐1911                                          5

exchange for a gram of meth from him. Lewis said he would
“hook it up like [he] did last night for [her].” Draheim asked
for more than Lewis gave her the night before, specifically
1.75 grams (colloquially, a “T” or “half‐ball”) for $80. Lewis
promised to stop by Draheim’s place with the “half B” for $80.
Draheim later admitted that she received approximately two
grams of meth from Lewis that day. Lewis, for his part, con‐
ceded he went to Draheim’s house three times.
    On February 5, police arrested Draheim after they found
her daughter dead at home from an overdose. Then, on Feb‐
ruary 8, the authorities took Lewis into custody for violating
the terms of his state supervision just two weeks after his re‐
lease from prison.
   B. Procedural History
    In April 2018, a federal grand jury indicted Draheim,
Lewis, and their codefendants with nine counts of meth dis‐
tribution oﬀenses in violation of 21 U.S.C. §§ 841, 846.
Count IX charged that, on or about February 4, 2018, Draheim
and Lewis knowingly attempted to possess with the intent to
distribute a mixture or substance containing meth. Draheim
pleaded guilty in October 2018 to conspiring to distribute and
possess with the intent to distribute 500 grams or more of
meth.
     Shortly before trial, Lewis and the government agreed to
resolve the case with a plea to a lesser charge. In February
2019, Lewis waived indictment and pleaded guilty to a one‐
count information, stipulating that he used a telephone to fa‐
cilitate a drug crime in violation of 21 U.S.C. § 843(b). This of‐
fense carried a maximum penalty of four years in prison, as
opposed to a maximum of twenty years under the crime
6                                       Nos. 19‐1262 & 19‐1911

charged in the original (now dismissed) indictment. This in‐
formation concerned entirely diﬀerent conduct from the in‐
dictment. Specifically, it addressed Lewis’s February 4 per‐
sonal delivery of two grams of street meth to Draheim, not the
28.6 grams of ice sent from California. The district court sen‐
tenced Draheim in February 2019 and Lewis in May.
    Draheim’s Presentence Investigation Report (PSR) calcu‐
lated her relevant conduct as involving approximately 783.6
grams of “ice” and 1,954 grams of a mixture of meth, covering
eight transactions. This put her total oﬀense level at 35, which
included a two‐point addition—one she did not object to—
given her role as an organizer, manager, or supervisor in
criminal activity under U.S.S.G. § 3B1.1(c). Draheim’s crimi‐
nal history score was zero, placing her in category I. The com‐
bination of the two calculations yielded an advisory Guide‐
lines range of 168 to 210 months in prison. Based on the drug
quantity, Draheim’s mandatory‐minimum sentence was 120
months under 21 U.S.C. § 841(a)(1).
    The PSR stated that Draheim was not eligible for safety‐
valve relief, which would have allowed the district court to
sentence her below the mandatory minimum. See 18 U.S.C.
§ 3553(f); see also U.S.S.G. § 5C1.2. All agreed that Draheim
satisfied four of the five criteria for the safety valve: she did
not have more than one criminal history point; she did not use
violence or credible threats of violence or possess a firearm;
the oﬀense did not result in death or serious bodily injury;
and she provided a truthful interview to the government.
   Draheim objected to the PSR’s recommendation against
the safety valve, arguing she also satisfied the fifth and final
requirement for relief: “the defendant was not an organizer,
Nos. 19‐1262 & 19‐1911                                          7

leader, manager, or supervisor of others in the oﬀense, as de‐
termined under the sentencing guidelines and was not en‐
gaged in a continuing criminal enterprise, as defined in sec‐
tion 408 of the Controlled Substances Act.” 18 U.S.C.
§ 3553(f)(4); see also U.S.S.G. § 5C1.2(4) (same). Draheim con‐
tended that she qualified for the safety valve unless she was
both a leader, supervisor, or organizer, and engaged in a con‐
tinuing criminal enterprise to not qualify for the safety valve.
Draheim conceded she was a leader; however, she maintained
her organization was not a continuing criminal enterprise and
thus she remained eligible for relief.
    The district court disagreed with Draheim’s statutory in‐
terpretation and overruled her objection. The court explained
that she could not be a leader or part of a continuing criminal
enterprise to qualify for relief. The court relied on our deci‐
sions in United States v. Syms, 846 F.3d 230 (7th Cir. 2017),
United States v. May, 748 F.3d 758 (7th Cir. 2014), and United
States v. Doe, 613 F.3d 681 (7th Cir. 2010), to conclude that, be‐
cause Draheim was a leader, the fact that she did not engage
in a criminal enterprise was irrelevant to its analysis.
    In any event, the court indicated that the application of the
safety valve would not impact Draheim’s sentence. Her
Guidelines range was above the mandatory‐minimum sen‐
tence of 120 months, and “statutory or not” the court did not
see itself sentencing Draheim to anything less than that. Cit‐
ing the scope and impact of Draheim’s drug operation, with
emphasis on Draheim’s crucial role in it, the court sentenced
her to 130 months in prison.
    Turning to Lewis, his PSR calculated his base oﬀense level
as 26 based in part on his relevant conduct. This oﬀense level
accounted for the two grams of street meth that Lewis sold to
8                                       Nos. 19‐1262 & 19‐1911

Draheim on February 4 (the basis for his conviction), and it
also included the 28.6 grams of ice from the new California
supplier that agents seized on January 31 (the basis of the
original and now‐dismissed indictment). After factoring in
Lewis’s acceptance of responsibility and criminal history cat‐
egory of IV, the Guidelines range was 70 to 87 months.
    Lewis objected to the PSR’s inclusion of the attempted im‐
port of California ice as relevant conduct, insisting that it was
not part of the “same course of conduct or common scheme
or plan as the oﬀense of conviction” under U.S.S.G.
§ 1B1.3(a)(2). Lewis thus asserted that his oﬀense level should
be 12 because his conviction was only for the 2 grams that he
delivered to Draheim. His corresponding Guidelines range
would be 15 to 21 months. The PSR signaled that the seized
28.6 grams of California ice constituted uncharged or dis‐
missed conduct, which counts as relevant conduct if it is part
of the same course of conduct or common scheme.
    The district court adopted the PSR’s recommendation and
overruled Lewis’s objection. The court acknowledged that
Lewis and Draheim “served diﬀerent roles through their joint
eﬀorts to use and distribute methamphetamine, as well as
possess it with intent to distribute.” It reasoned that Lewis ar‐
ranged both the 2‐gram personal sale to Draheim and the
seized order of 28.6 grams “through phone contact and texts,
and each involved possession with intent to distribute and
distribution of methamphetamine.” The court therefore de‐
cided that the 28.6 grams fell “within the definition of relevant
conduct in that it was a continuation of the defendant’s prac‐
tice of obtaining methamphetamine and repackaging it for
sale.”
Nos. 19‐1262 & 19‐1911                                         9

   The court sentenced Lewis to 36 months in prison, which
was 34 months below the bottom of the Guidelines range of
70–87 months. That said, 36 months still eclipsed what
Lewis’s Guidelines range would have been, 15–21 months,
had the court determined the 28.6 grams of ice was not rele‐
vant conduct.
   These timely appeals followed.
                         II. Discussion
    Draheim and Lewis argue that the district court erred at
sentencing when it overruled their respective safety‐valve
and relevant‐conduct objections. We review the district
court’s interpretation of the safety‐valve statute and Guide‐
lines provision de novo. See United States v. Collins, 924 F.3d
436, 441 (7th Cir. 2019). The district court’s application of the
relevant‐conduct guideline to a dismissed drug quantity is a
factual determination that we review for clear error. See
United States v. Tankson, 836 F.3d 873, 883 (7th Cir. 2016). We
consider each challenge below.
   A. Safety Valve
    When Congress passed the Mandatory Minimum Sentenc‐
ing Reform Act of 1994, it simultaneously limited the applica‐
tion of mandatory minimums in certain cases in a provision
known as the “safety valve.” 18 U.S.C. § 3553(f). Following
the legislature’s lead, the Sentencing Commission added an
analogous provision to the Guidelines. U.S.S.G. § 5C1.2. In so
doing, Congress and the Commission recognized that man‐
datory minimums are inappropriate for some defendants, in‐
tending the safety valve “to benefit ‘first‐time, non‐violent
drug oﬀenders who were not organizers of criminal activity
and who have made a good‐faith eﬀort to cooperate with the
10                                     Nos. 19‐1262 & 19‐1911

government.’” United States v. Syms, 846 F.3d 230, 235 (7th Cir.
2017) (quoting United States v. Arrington, 73 F.3d 144, 147 (7th
Cir. 1996)).
   The safety‐valve statute provides that “the court shall im‐
pose a sentence … without regard to any statutory minimum
sentence, if the court finds at sentencing, after the Govern‐
ment has been aﬀorded the opportunity to make a recommen‐
dation, that—
       (1) the defendant does not have—
          (A) more than 4 criminal history points,
          excluding any criminal history points re‐
          sulting from a 1‐point oﬀense, as deter‐
          mined under the sentencing guidelines;
          (B) a prior 3‐point oﬀense, as determined
          under the sentencing guidelines; and
          (C) a prior 2‐point violent oﬀense, as de‐
          termined under the sentencing guide‐
          lines;
       (2) the defendant did not use violence or credi‐
       ble threats of violence or possess a firearm or
       other dangerous weapon (or induce another
       participant to do so) in connection with the of‐
       fense;
       (3) the oﬀense did not result in death or serious
       bodily injury to any person;
       (4) the defendant was not an organizer, leader,
       manager, or supervisor of others in the oﬀense,
       as determined under the sentencing guidelines
       and was not engaged in a continuing criminal
Nos. 19‐1262 & 19‐1911                                          11

       enterprise, as defined in section 408 of the Con‐
       trolled Substances Act; and
       (5) not later than the time of the sentencing hear‐
       ing, the defendant has truthfully provided to
       the Government all information and evidence
       the defendant has concerning the oﬀense or of‐
       fenses that were part of the same course of con‐
       duct or of a common scheme or plan, but the fact
       that the defendant has no relevant or useful
       other information to provide or that the Govern‐
       ment is already aware of the information shall
       not preclude a determination by the court that
       the defendant has complied with this require‐
       ment.
18 U.S.C. § 3553(f). Section 5C1.2 of the Sentencing Guidelines
includes essentially identical language. In this appeal, it is
common ground between the parties that Draheim satisfies
the first, second, third, and fifth criteria. The dispute concerns
the fourth criterion.
    As stated previously, Draheim contends that the district
court needed to find that she was both a leader of others in
the oﬀense and engaged in a continuing criminal enterprise
to disqualify her from safety‐valve relief. Draheim depends
heavily on Congress’s choice to use the coordinating conjunc‐
tion “and,” and not the disjunction “or,” to connect the lead‐
ership and criminal enterprise clauses. Generally, the joinder
of two clauses with the word “and,” not “or,” means that the
legislature intended that a potential candidate for statutory
relief fulfill both clauses, not just one. See Loja v. Main St. Ac‐
quisition Corp., 906 F.3d 680, 683 (7th Cir. 2018) (citing Antonin
12                                      Nos. 19‐1262 & 19‐1911

Scalia & Bryan A. Garner, Reading Law: The Interpretation of Le‐
gal Texts 116 (2012) (“Under the conjunctive/disjunctive
canon, and combines items while or creates alternatives.”)); see
also 1A Norman J. Singer & J.D. Shambie Singer, Sutherland
Statutes and Statutory Construction § 21:14 (7th ed. 2007) (simi‐
lar).
    The government disagrees, and the district court adopted
the government’s proposed interpretation, pointing to some
of our safety‐valve jurisprudence. See Syms, 846 F.3d 230;
United States v. May, 748 F.3d 758 (7th Cir. 2014); United States
v. Doe, 613 F.3d 681 (7th Cir. 2010). We agree with Draheim,
however, that those cases do not resolve the issue because the
parties did not present the specific issue to us for a decision
one way or the other. In this Circuit, then, we are eﬀectively
writing on a blank slate. But this is not a matter of first im‐
pression across the courts of appeals because one of our fel‐
low circuits has ruled on it, albeit several years ago. See United
States v. Bazel, 80 F.3d 1140, 1143 (6th Cir. 1996).
    In Bazel, the defendant asserted what Draheim does here:
a defendant otherwise eligible for a sub‐mandatory‐mini‐
mum sentence under the safety valve still qualifies for relief if
the defendant did not engage in a continuing criminal enter‐
prise, even if the government demonstrates that the defend‐
ant was a leader of a criminal operation. 80 F.3d at 1141. The
Sixth Circuit rejected the premise “that the use of the conjunc‐
tive ‘and’ in the statute and Guideline requires the govern‐
ment to prove both that Bazel was not an ‘organizer, leader,
manager, or supervisor’ and that he was not engaged in a
[continuing criminal enterprise].” Id. at 1142. The Bazel de‐
fendant (like Draheim) protested “that to deny the ‘safety
valve’ to him if the court finds only one of these requirements
Nos. 19‐1262 & 19‐1911                                          13

to be true is equivalent to judicially substituting the disjunc‐
tive ‘or’ for the conjunctive ‘and.’” Id. at 1142–43.
    The Sixth Circuit reasoned that the defendant’s “argument
would be correct if § 3553(f) or § 5C1.2 were phrased in terms
of what the government would have to prove was true of the
defendant, but unfortunately for [the defendant], the statute
is phrased in terms of what the defendant must show was not
true of him.” Id. at 1143; see also Stacey M. Studnicki, Federal
Sentencing Guidelines, 1997 Det. C.L. Mich. St. U. L. Rev. 625,
703 (1997) (“The statute is not phrased in terms of what the
government would have to prove was true of the defendant;
rather, it is phrased in terms of what a defendant must prove
was not true of him.”).
    We find our sister circuit’s textual analysis convincing and
adopt its approach as our own for that reason and three oth‐
ers. First and foremost, it is consistent with our caselaw hold‐
ing that a defendant must bear “the burden of establishing el‐
igibility for the safety‐valve exemption from a mandatory
minimum sentence.” Collins, 924 F.3d at 441. Understood ac‐
cordingly, the defendant—not the government—must prove
the defendant’s entitlement to safety‐valve relief by demon‐
strating “the defendant was not an organizer, leader, man‐
ager, or supervisor of others in the oﬀense, … and was not
engaged in a continuing criminal enterprise … .” 18 U.S.C.
§ 3553(f)(4).
    Second, as noted by both the Sixth Circuit and us, “the leg‐
islative history of the statute and the Guideline[s] is clear. Sec‐
tion 3553(f) was intended to provide a ‘safety valve’ for mere
drug ‘mules’—carriers without significant leadership roles in
a drug operation.” Bazel, 80 F.3d at 1144; see also Syms, 846 F.3d
at 235 (stating that Congress intended the safety valve “to
14                                      Nos. 19‐1262 & 19‐1911

benefit first‐time, non‐violent drug oﬀenders who were not
organizers of criminal activity and who have made a good‐
faith eﬀort to cooperate with the government.” (citation and
internal quotation marks omitted)). Here, as in Bazel, Draheim
ran her own drug operation. She was not a “mule” or a low‐
level dealer. According to the safety valve’s purpose, then,
Draheim should not benefit from it.
    Third, and finally, the Sentencing Commission’s commen‐
tary reinforces the Sixth Circuit’s and now our reading of the
safety‐valve provision. Specifically, Application Note 6 of
§ 5C1.2 states:
       “Engaged in a continuing criminal enterprise,”
       as used in subsection (a)(4), is defined in 21
       U.S.C. § 848(c). As a practical matter, it should
       not be necessary to apply this prong of subsec‐
       tion (a)(4) because (i) this section does not apply
       to a conviction under 21 U.S.C. § 848, and (ii)
       any defendant who “engaged in a continuing
       criminal enterprise,” but is convicted of an of‐
       fense to which this section applies will be an
       “organizer, leader, manager, or supervisor of
       others in the oﬀense.”
    Draheim accepts that the commentary contradicts her stat‐
utory construction. Draheim nevertheless claims that a dis‐
trict court must find that the government showed both prongs
of subsection (a)(4) apply. But that runs right into the Sentenc‐
ing Commission’s contrary interpretation, which observes
that “[a]s a practical matter, it should not be necessary to ap‐
ply [the continuing criminal enterprise] prong of subsection
(a)(4) … .” U.S.S.G. § 5C1.2, cmt. n. 6. Construing subsec‐
Nos. 19‐1262 & 19‐1911                                        15

tion(a)(4) to require the defendant to establish both prongs har‐
monizes with the Commission’s own comprehension of the
eﬀect (or lack thereof) of the provision.
   The district court appropriately denied Draheim safety‐
valve relief from her mandatory‐minimum sentence.
   B. Relevant Conduct
    Moving on, we next address Lewis’s objection to the dis‐
trict court’s relevant‐conduct determination. To calculate a
defendant’s base oﬀense level under the Guidelines, “the sen‐
tencing court must consider types and quantities of drugs not
specified in the counts of conviction but that were ‘part of the
same course of conduct or common scheme or plan’ as the
convicted oﬀenses.” United States v. Ortiz, 431 F.3d 1035, 1040
(7th Cir. 2005) (quoting United States v. Beler, 20 F.3d 1428,
1431 (7th Cir. 1994)). “‘Common scheme or plan’ and ‘same
course of conduct’ are two closely related concepts.” U.S.S.G.
§ 1B1.3(a)(2), cmt. n. 5(B).
   “For two or more oﬀenses to constitute part of a common
scheme or plan, they must be substantially connected to each
other by at least one common factor, such as common victims,
common accomplices, common purpose, or similar modus op‐
erandi.” Id. cmt. n. 5(B)(i). The Sentencing Commission’s com‐
mentary continues:
       Oﬀenses that do not qualify as part of a common
       scheme or plan may nonetheless qualify as part
       of the same course of conduct if they are suﬃ‐
       ciently connected or related to each other as to
       warrant the conclusion that they are part of a
       single episode, spree, or ongoing series of of‐
16                                      Nos. 19‐1262 & 19‐1911

        fenses. Factors that are appropriate to the deter‐
        mination of whether oﬀenses are suﬃciently
        connected or related to each other to be consid‐
        ered as part of the same course of conduct in‐
        clude the degree of similarity of the oﬀenses, the
        regularity (repetitions) of the oﬀenses, and the
        time interval between the oﬀenses. When one of
        the above factors is absent, a stronger presence
        of at least one of the other factors is required.
Id. cmt. n. 5(B)(ii).
     To be clear, relevant conduct does not “encompass any of‐
fense that is similar in kind to the oﬀense of conviction but …
does not bear the required relationship to that oﬀense.” Ortiz,
431 F.3d at 1040 (quoting United States v. Patel, 131 F.3d 1195,
1204 (7th Cir. 1997)). We have emphasized that the “mere fact
that the defendant has engaged in other drug transactions is
not suﬃcient to justify treating those transactions as ‘relevant
conduct’ for sentencing purposes.” United States v. Purham,
754 F.3d 411, 415 (7th Cir. 2014) (quoting United States v. Crock‐
ett, 82 F.3d 722, 730 (7th Cir. 1996)).
    In this case, the district court did not expressly find that
the dismissed drug quantity qualified as part of a common
scheme or plan or the same course of conduct. Regardless,
“we may … aﬃrm without a recitation of magic words that
reference [the Guidelines] if the record supports the district
court’s conclusion.” United States v. Westerfield, 714 F.3d 480,
488 (7th Cir. 2013) (citation and internal quotation marks
omitted). The court’s explicit discussion of relevant conduct
highlighted that both transactions involved cell phones and
the possession with intent to distribute and distribution of
meth. It appreciated Lewis and Draheim’s “diﬀerent roles” in
Nos. 19‐1262 & 19‐1911                                         17

their “joint eﬀorts” to dispense meth. The way it saw things,
the California ice order was a “continuation of the defendant’s
practice of obtaining methamphetamine and repackaging it
for sale.”
    We do not share the district court’s view. As an initial mat‐
ter, cell phone usage is common, both within the drug trade
and outside of it. On that ground, cell phone use does not
strike us as a very compelling commonality or connection be‐
tween the two transactions. It is also hard for us to understand
how the California ice order was a “continuation” of any prac‐
tice for Lewis when he had just gotten out of prison and this
was the first deal of its kind for Lewis (and the first for
Draheim from this provider).
    Importantly, the district court needed to distinguish the
nature of the two transactions. In one transaction, there was
an individual sale of two grams of street meth in a city. In the
other, there was a collaborative bulk order from the other side
of the nation for nearly fifty grams of pure ice. Drug type and
quantity matter when determining the scope of relevant con‐
duct. See United States v. Johnson, 324 F.3d 875, 879 (7th Cir.
2003) (diﬀerentiating a large powder cocaine conspiracy from
an individual sale of crack); see also Purham, 754 F.3d at 414
(“The 2008 transactions generally involved much larger
amounts of cocaine than the 2010 transactions.”); Ortiz, 431
F.3d at 1041–42 (finding no relevant conduct where the of‐
fenses were not suﬃciently similar because they involved dif‐
ferent drugs, a smaller scale operation, and significantly
smaller drug quantities); but see United States v. White, 519 F.3d
342, 349 (7th Cir. 2008) (noting we do not require a non‐
charged oﬀense to involve a drug identical to that in the of‐
fense of conviction).
18                                         Nos. 19‐1262 & 19‐1911

    A one‐time order of a large amount of ice from a national
distributor does not match up with a small sale of street meth
to a local customer. See United States v. McGowan, 478 F.3d 800,
802 (7th Cir. 2007) (concluding that irregular purchases of sig‐
nificant amounts of cocaine from one person do not align with
a sale of a small amount to another). Lewis’s dismissed con‐
duct was a drug scheme involving, as the district court put it,
joint eﬀorts to acquire a significant amount of ice, while
Lewis’s conviction was for “apparently acting alone to make
an individual drug sale.” Johnson, 324 F.3d at 880. Lewis’s role,
as the court comprehended it, “changed from one of many co‐
conspirators to lone dealer.” Id.
    Bearing this in mind, the fact that Draheim partook in both
deals does not pack that great of a punch. Again, Draheim was
Lewis’s accomplice traﬃcker in the California ice order. She
was, in a manner of speaking, a colleague. Conversely, in the
Wisconsin street‐meth deal, Draheim was Lewis’s customer.
She was eﬀectively a diﬀerent person given her “diﬀerent
roles.” Lastly, these key distinctions are not overcome by the
admitted closeness in time between the two transactions.
Granted, only a week and a half separated the two deals.
Lewis concedes, as he must, that such a short time span
strongly favors similarity. Be that as it may, a similarity—such
as the temporal proximity between these two sales—does not
ipso facto make them related. See Ortiz, 431 F.3d at 1040. Hence,
the timing is not enough on its own to support a relevant‐con‐
duct finding.
                        *       *      *
   It is important to underscore that “the relevant conduct or
aggregation rule grants the government a fearsome tool in
drug cases … .” White, 519 F.3d at 347 (citation and internal
Nos. 19‐1262 & 19‐1911                                      19

quotation marks omitted). “It permits prosecutors to indict
defendants on relatively minor oﬀenses and then seek en‐
hanced sentences later by asserting that the defendant has
committed other more serious crimes for which, for whatever
reason, the defendant was not prosecuted and has not been
convicted.” Ortiz, 431 F.3d at 1040 (citation and internal quo‐
tation marks omitted).
    We have recognized important “limits” in this area of
prosecutorial discretion to avoid abuse. Id. In this case, we
conclude that the district court should not have added
Lewis’s dismissed drug quantities to his base oﬀense level as
relevant conduct, and its calculation to the contrary consti‐
tutes error.
                       III. Conclusion
    For the reasons explained above, we AFFIRM the district
court’s judgment in Draheim’s case and VACATE AND REMAND
its judgment as to Lewis for resentencing without the addi‐
tional offense levels because his dismissed drug quantities are
not relevant conduct under the Guidelines.